Exhibit 21.1 SPANSION INC. LIST OF SUBSIDIARIES as of December30, 2012 Name of Subsidiary State or Jurisdiction in Which Incorporated or Organized Domestic Subsidiaries Spansion Technology LLC (1) Delaware Spansion LLC (2) Delaware Spansion International, Inc. (3) Delaware Spansion International Trading, Inc. (3) Delaware Foreign Subsidiaries Spansion (EMEA) SAS (3) France Nihon Spansion Limited (3) Japan Nihon Spansion Trading Limited (3) Japan Spansion (Penang) Sdn. Bhd. (3) Malaysia Spansion (Kuala Lumpur) Sdn. Bhd. (3) Malaysia Spansion Asia Holdings (Singapore) Pte. Ltd. (3) Singapore Spansion Semiconductor Trading (Shanghai) Co. Ltd. (4) China Spansion Singapore Pte. Ltd(3) Singapore Spansion Semiconductor (China) Ltd.(6) China Spansion (Thailand) Limited (3) Thailand Spansion Israel Limited (3) Israel Saifun (BVI) Ltd. (5) Israel Tulip Semiconductor Holdings (2005) Ltd. (5) Israel Tulip Semiconductor L.P. (5) Israel Tulip Semiconductor Ltd. (5) Israel Subsidiary of Spansion Inc. Subsidiary of Spansion Inc. (60%) and Spansion Technology LLC (40%). Subsidiary of Spansion LLC. Subsidiary of Spansion Asia Holdings (Singapore) Pte. Ltd. Subsidiary of Spansion Israel Limited. Subsidiary of Spansion Singapore Pte. Ltd.
